
	

113 HR 5288 IH: National Care Corps Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5288
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a National Care Corps through which qualified volunteers provide care, companionship,
			 and other services to seniors and individuals with disabilities.
	
	
		1.Short titleThis Act may be cited as the National Care Corps Act of 2014.
		2.DefinitionsFor purposes of this Act, the following definitions shall apply:
			(1)CorpsThe term Corps means the National Care Corps established under section 3 of this Act.
			(2)DirectorThe term Director means the Director of the Corps appointed under section 3(b)(1) of this Act.
			(3)Local Care Corps ProgramThe term local Care Corps program means a program funded with a grant awarded under section 10(b) of this Act that hosts Corps
			 members and arranges for them to provide approved services to individuals
			 in need.
			(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.
			3.Establishment of National Care Corps
			(a)In generalThere is established in the Department of Health and Human Services a program to be known as the National Care Corps through which Corps members provide approved services to individuals in need via participation in
			 local Care Corps programs.
			(b)Staff
				(1)Appointment of DirectorThe Secretary, acting through the Administrator for Community Living, shall appoint a Director of
			 the Corps.
				(2)Duties of DirectorThe Director shall—
					(A)design, develop, and administer Corps programs;
					(B)manage the daily operations of the Corps; and
					(C)report to the Administrator for Community Living.
					(3)Authority to Employ StaffThe Director may employ such staff as is necessary to carry out this Act.
				4.Selection and eligibility of members
			(a)In General
				(1)SelectionThe Director shall select eligible individuals for membership in the Corps.
				(2)NondiscriminationIn selecting Corps members, the Director shall comply with all applicable provisions of State and
			 Federal laws and regulations pertaining to nondiscrimination and equal
			 employment opportunity.
				(b)Eligible IndividualsTo be eligible for membership in the Corps, an individual shall—
				(1)be at least 18 years of age on or before December 31 of the calendar year in which the individual
			 begins participation in the Corps;
				(2)agree to participate in the Corps for a period of not more than 24 months;
				(3)submit an application to the Director at such time, in such manner, and containing such information
			 as the Director may require;
				(4)pass a criminal background check as described in subsection (c); and
				(5)agree to comply with such terms and conditions as the Director may require.
				(c)Criminal background check
				(1)In GeneralBefore selecting any individual for membership in the Corps, the Director shall request a criminal
			 background check of such individual.
				(2)Membership ProhibitionsAn individual shall be ineligible to be a Corps member if—
					(A)such individual refuses to consent to the criminal background check; or
					(B)the criminal background check does not demonstrate to the Director’s satisfaction that such
			 individual is fit for Corps service.
					5.Authorized Benefits for Corps Members
			(a)In GeneralThe Director shall provide for members of the Corps to receive allowances, health insurance, and
			 post-service educational awards authorized by this section.
			(b)AllowancesThe Director shall provide each Corps member with such living, travel, and leave allowances, and
			 such housing transportation, supplies, equipment, and subsistence as the
			 Director may determine to be necessary for the member’s maintenance and to
			 ensure the member’s health and capacity to serve effectively.
			(c)Health insurance
				(1)In generalThe Director shall provide for each Corps member to receive health insurance coverage.
				(2)Minimum essential coverageThe health insurance coverage described paragraph (1) shall meet the requirements of section
			 5000A(f) of the Internal Revenue Code of 1986.
				(d)Post-Service Educational Award
				(1)In GeneralThe Director shall establish an educational award for Corps members.
				(2)Amounts
					(A)Amount for Full-Time ServiceIn the case of a Corps member who completes a 12-month term of full-time service as determined by
			 the Director, such member shall receive an educational award having a
			 value equal to the maximum amount of a Federal Pell Grant under section
			 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) that a student
			 eligible for such grant may receive in the aggregate (without regard to
			 whether the funds are provided through discretionary or mandatory
			 appropriations) for the award year. A Corps member may receive up to 2
			 such awards.
					(B)Amount for Other Periods of ServiceIn the case of a Corps member who completes less than a 12-month term of full-time service as
			 determined by the Director, such member may receive a portion of the
			 educational award described in subparagraph (A) that corresponds to the
			 quantity of service actually completed by the member.
					(3)Uses of AwardAn educational award shall be used to pay—
					(A)costs of attendance at an institution of higher education; or
					(B)government or commercial loans received by an individual for costs of attendance at an institution
			 of higher education.
					(4)DefinitionsFor purposes of this subsection, the following definitions shall apply:
					(A)Cost of AttendanceThe term cost of attendance has the meaning given such term by section 472 of the Higher Education Act of 1965 (20 U.S.C.
			 1087ll).
					(B)Institution of Higher EducationThe term institution of higher education has the meaning given such term by section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
					(e)RegulationsThe Director shall issue any regulations that the Director determines to be necessary to carry out
			 this section.
			6.Assignment of Corps Members to Seniors and Individuals with Disabilities
			(a)Assignment of Corps Members
				(1)In GeneralThe Director shall assign each Corps member to participate in a local Care Corps program.
				(2)Priority of AssignmentIn assigning Corps members to local Care Corps programs, the Director shall assign not less than 20
			 percent of members to programs that serve geographic areas in which the
			 Director determines there is a shortage of approved services available to
			 individuals in need, with consideration given to low-income and minority
			 populations.
				(b)Services Provided by Corps Members
				(1)In GeneralCorps members may only provide approved services to individuals in need through participation in
			 local Care Corps programs.
				(2)Approved ServicesApproved services are services provided directly to individuals in need in home-based settings
			 that—
					(A)result in person-to-person, supportive relationships with each individual served;
					(B)support the achievement and maintenance of the highest level of independent living for each
			 individual in need;
					(C)are meaningful to the Corps member; and
					(D)are supported by appropriate orientation, training, and supervision.
					(3)Prohibited ServicesIn performing duties as a Corps member, no member shall provide—
					(A)professional medical services;
					(B)administrative support services to a local Corps program;
					(C)care in an institutional setting;
					(D)care prohibited under State law; or
					(E)any other services determined by the director to be inconsistent with the purposes of the Corps.
					(4)Guidance Regarding Scope of ServicesThe Director may issue guidance describing the scope of services that may be provided by Corps
			 members. In issuing such guidance, the Director shall provide for a public
			 notice and comment period of not less than 30 days before issuing the
			 guidance in final form.
				(c)Individual in NeedThe term individual in need means an individual who—
				(1)is at least 65 years of age or has a disability as defined in section 3 of the Americans With
			 Disabilities Act of 1990 (42 U.S.C. 12102);
				(2)has difficulty with self-care; and
				(3)meets such other criteria as the Director determines to be appropriate.
				7.Training and Standards of Conduct
			(a)Pre-Assignment Training ProgramThe Director shall develop a training program that provides Corps members with instruction in the
			 skills necessary to carry out an assignment in a local Care Corps program.
			 Such training program shall include—
				(1)at least 20 hours of instruction for each Corps member; and
				(2)any other requirements the Director determines to be appropriate.
				(b)Standards of ConductThe Director shall establish and enforce standards to promote proper conduct and discipline within
			 the Corps.
			8.Status of Corps Members Under Federal Law
			(a)In generalExcept as otherwise provided in this section, members of the Corps shall not, by reason of their
			 status as members, be treated as Federal employees or be subject to the
			 provisions of law relating to Federal employment.
			(b)Work-Related injuries
				(1)In generalFor purposes of subchapter I of chapter 81 of title 5, United States Code, relating to the
			 compensation of Federal employees for work injuries, members of the Corps
			 shall be treated as employees of the United States within the meaning of
			 the term employee, as defined in section 8101 of such title.
				(2)Special ruleIn the application of the provisions of subchapter I of chapter 81 of title 5, United States Code,
			 to a member of the Corps, the member shall not be treated to be in the
			 performance of duty while absent from the member’s assigned post of duty
			 unless the absence is authorized in accordance with procedures prescribed
			 by the Director.
				(c)Tort claims procedureA member of the Corps shall be treated as an employee of the United States for purposes of chapter
			 171
			 of title 28, United States Code, relating to tort claims liability and
			 procedure.
			9.Reporting RequirementsThe Secretary of Health and Human Services, acting through the Administrator for Community Living,
			 shall transmit to Congress at least once in each fiscal year a report on
			 the Corps. At minimum, such report shall include—
			(1)a description of the population served by the Corps during the preceding fiscal year;
			(2)an evaluation of Corps operations; and
			(3)recommendations, if any, for improving Corps operations.
			10.Local Care Corps Programs
			(a)Functions of Local Care Corps ProgramsLocal Care Corps programs shall—
				(1)conduct in-person orientation and training for Corps members;
				(2)develop and monitor member assignments, which shall include selecting the individuals in need to be
			 served by Corps members, matching members to assignments, and supervising
			 members;
				(3)maintain records and prepare reports as required by the Director; and
				(4)carry out any other activities determined to be appropriate by the Director.
				(b)Grants for Local Care Corps ProgramsThe Director may award grants to qualified entities for the operation of local Care Corps programs.
				(1)Qualified EntityThe term qualified entity means a public or private nonprofit entity that is—
					(A)part of an aging network, as defined by section 102(5) of the Older Americans Act of 1965 (42
			 U.S.C. 3002(5));
					(B)a time-banking or volunteer organizing agency;
					(C)a State, county, or local government; or
					(D)any other entity determined to be appropriate by the Director.
					(2)Application ProcessTo be eligible for a grant under this subsection, a qualified entity shall—
					(A)submit an application to the Director at such time, in such manner, and containing such information
			 as the Director may require; and
					(B)abide by such terms and conditions as the Director determines to be appropriate.
					11.Authorization of Appropriations
			(a)In GeneralThere is authorized to be appropriated $350,000,000 for each of the fiscal years beginning after
			 the date of the enactment of this Act.
			(b)Continued Availability of FundsAmounts authorized to be appropriated under subsection (a) for a fiscal year are authorized to
			 remain available for that fiscal year and the subsequent fiscal year.
			
